Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159306
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 159306
                                                                    COA: 321551
                                                                    Genesee CC: 13-033003-FC
  ANDREW MAURICE RANDOLPH,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 22, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2020
           s1021
                                                                               Clerk